Citation Nr: 1411358	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had military service from February 2008 to October 2008.  In addition, the record reflects he served on active duty for training (ACDUTRA) from April 2009 to July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
FINDINGS OF FACT

1.  The record reflects the Veteran had 263 days of service during his February to October 2008 period of military service.  However, 234 of those days were for training purposes; i.e., he had 29 days of active duty for the purpose of determining his eligibility to Chapter 33 benefits during this period of military service.

2.  The record does not reflect the Veteran's April to July 2009 period of ACDUTRA was under a call or order to active duty pursuant to relevant provisions of Title 10 of the United States Code.

3.  Nothing in the record reflects the Veteran has a service-connected disability.


CONCLUSION OF LAW

The criteria for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 101, 3301, 3311, 3322 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapter 33, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon the service department's characterization of how many days during his 2008 military service were for training purposes.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his December 2011 Substantive Appeal.  He also indicated on his Substantive Appeal that no hearing is desired in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a) . 

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.

The Veteran essentially contends that he is entitled to Chapter 33 education benefits at the 50 percent rating based upon his 2008 period of active service.  The Board acknowledges that the record, to include the Veteran's DD Form 214 for the 2008 period,  reflects he had 263 days of service during this period.  Further, under the law an eligible veteran is entitled to Chapter 33 benefits at the 50 percent level when he or she has at least 6 months, but less than 12 months, of creditable active duty service.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  However, information received from the Department of Defense reflects that 234 of the Veteran's 263 days of military service in 2008 were for training purposes.  As such, these days do not constitute active duty for the purposes of determining eligibility to Chapter 33 benefits.  In other words, only 29 days of his February to October 2008 period of military service constitutes active duty for the purpose of determining his eligibility to Chapter 33 education benefits.  Moreover, the record does not reflect the Veteran's April to July 2009 period of ACDUTRA was under a call or order to active duty under pursuant to 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  

In view of the foregoing, the Board must find that the Veteran had a total of 29 days of active duty for the purpose of determining his eligibility for Chapter 33 benefits.  Therefore, he has not served the minimum 90 aggregate dates after September 1, 2001, so as to be eligible for Chapter 33 benefits.

The Board acknowledges that the requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  Here, the record reflects the Veteran was discharged in October 2008 for a condition, not disability.  More importantly, the record available for the Board's review, to include the Virtual VA/VBMS system, does not reflect the Veteran has any service-connected disability.

The Veteran has submitted various excepts of the relevant criteria for determining eligibility for Chapter 33 education benefits which he maintains show he is entitled to such benefits.  However, other than the indication he was entitled to benefits at the 50 percent rate based upon service in excess of 6 months but less than 12 months, he has not specifically identified which provisions actually apply to this case.  More importantly, he has not identified any legal authority by which VA can ignore the information received from the Department of Defense that 234 days of the total 263 days of service he had in 2008 were for training purposes.  VA's determination of whether a claimant's service meets basic threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  Nothing in the record, to include the Veteran's contentions, indications any additional clarification is warranted regarding the number of days for training purposes.

The Veteran has also criticized the adjudicative actions section of the November 2011 Statement of the Case (SOC) for referring to him as a female.  The Board acknowledges that the pronoun "her" is used to describe the Veteran for an October 2009 entry, and is obviously a typo.  Nevertheless, this error does not have any effect on the number of days the Department of Defense has indicated were for training purposes during the Veteran's 2008 period of military service.  Under the law, these training days do not constitute active duty for the purpose of determining Chapter 33 eligibility.

Finally, the Board notes that the Veteran has criticized the fact that he was found to be eligible for Chapter 30 (Montgomery GI Bill (MGIB)) education benefits instead of Chapter 33.  However, the issue before the Board is his eligibility for Chapter 33 benefits, and it does not have jurisdiction to consider his eligibility for MGIB benefits to include his contention he was awarded such benefits in error.

For the reasons stated above, the Board finds the Veteran is legally ineligible for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill benefits).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

To the extent the Veteran believes the number of days identified as for training purposes for his February to October 2008 period of service should be revised, he is advised to contact the appropriate service department.  VA does not have legal authority to make any such changes.


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


